Citation Nr: 0403661	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  03-08 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for residuals of a back 
injury. 

3.  Entitlement to service connection for a disability 
claimed as intestinal problems.

4.  Entitlement to service connection for peripheral 
neuropathy, bilateral lower extremities, as residuals of 
frostbite.


REPRESENTATION

Appellant represented by:	AMVETS




ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran had active military service from May 1949 to 
October 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

The record reflects that additional evidence in support of 
the veteran's claim for service connection for lumbosacral 
strain, hypertensive vascular disease, cold injury residuals, 
and intestinal problems was associated with the veteran's 
claims folder since the most recent Statement of the Case in 
March 2003.

It is noted that any pertinent evidence that is accepted by 
the Board must be referred to the RO for review and 
preparation of a Supplemental Statement of the Case, unless 
this procedural right is waived by the appellant.  See 
38 C.F.R. § 20.1304(c) (2003).  The additional evidence in 
this case appears to have been received without waiver of the 
veteran's right to have that evidence initially considered by 
the RO.  In this respect, no written waiver is contained in 
the claims folder.  As such, this matter must also be 
remanded in accordance with 38 C.F.R. § 19.31 and 20.1304(c).  
See also 38 C.F.R. § 19.9 (2003).

Because the outcome of whether the veteran was a POW in Korea 
may affect the outcome of not only the lumbosacral strain 
issue, but the other issues as well, the issues of 
hypertensive vascular disease, cold injury residuals, and 
intestinal problems will be deferred.

Accordingly, this case is REMANDED for the following action:

1.  The RO should review the evidence 
submitted to the Board subsequent to the 
issuance of the March 2003 Statement of 
the Case.  

2.  The RO should also contact the 
veteran concerning his alleged POW status 
and obtain information concerning his 
confinement.  The RO should then verify 
the veteran's POW status. 

3.  The RO must ensure that all 
provisions of VCAA are properly applied 
in the development of the appellant's 
claims.

4.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issues on appeal.  
If the benefits sought are not granted, 
the appellant and his representative 
should be furnished with a Supplemental 
Statement of the Case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




